Citation Nr: 1827312	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for allergies, to include an immune disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In October 2016, the Veteran had a Board hearing.

In February 2017, the Board remanded the case for additional development and consideration.  

While the case was in remand status, in an April 2017 rating decision, the RO granted service connection for eczematous dermatitis.  Thus, the issue pertaining to dermatitis previously on appeal is no longer before the Board.

For the allergy/immune disorder claim, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  After the complete VHA opinion was obtained in January 2018, the Veteran and his representative were sent the opinion for their review and response.  In March 2018, the Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).  Also, in March 2018, the Veteran's representative submitted an additional brief.

To the extent the Veteran further requests an extension of time to submit additional evidence, the Board finds the request moot given the outcome of this decision.


FINDING OF FACT

The Veteran's allergic rhinitis and sinusitis are attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis and sinusitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.380 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran essentially contends that he developed "allergies" or what the Board has construed as what may be an immune disorder during service.

In the November 2017 VHA opinion, a physician stated that since February 2010 the Veteran had been diagnosed with the immune disorders/allergic disorders of allergic rhinitis and asthma, for which he received allergy injections and prescribed medication.  Thus, the Board finds that the Veteran has had during the appeal period a present disability of at least those conditions.  Likewise, the Veteran's service treatment records (STRs) record numerous complaints of sinus symptoms.  Indeed, in his November 1986 report of medical history at separation, he noted among other conditions sinusitis, hay fever, and chronic cough.  Thus, evidence establishes the in-service element of the claim.  Therefore, the question is whether there is a causal nexus between the Veteran's present allergic disabilities and service.

The November 2017 physician initially stated that there was no supporting evidence in the provided service medical records that the allergic rhinitis or asthma had their onset during the Veteran's period of service and that it would be pure speculation to state whether the Veteran's active service lead to any immune or allergic disorder.  A clarification of the November 2017 opinion was received in January 2018.  The physician stated that there was no way to know other than pure speculation whether the allergic disorders of sinusitis and allergic rhinitis were related to the Veteran's military service.  This was because these disorders arose both from environmental and genetic influences, and medical science would not be able to determine what triggered this Veteran's disease in particular.  The physician further stated that the aforementioned diseases did not appear to start during military service as they were not documented in any medical records from the Veteran's service period that were provided for review.  Concluding, the physician stated that resorting to speculation with regard to whether the allergic disorders arose during or as a result of service was "secondary to a paucity of medical knowledge regarding the true etiology of the multifactorial disorders."

However, the Veteran submitted a private medical statement in March 2018.  This medical professional (a nurse practitioner) indicated that the supplied supporting documentation which took the form of STRs showed that the Veteran was seen and treated for sinus symptoms on March 7, 1978, March 11, 1978, and March 5, 1979.  Therefore, it was a possibility that his sinus symptoms and allergic rhinitis began during this time.  Furthermore, the Board highlights another private medical statement submitted by the Veteran in July 2012.  In this opinion, the physician noted that the Veteran had continued to receive treatment for different forms of atopic dermatitis, allergic rhinitis and asthma.  The physician stated that after looking at the Veteran's records dated back to 1979, it had been determined that the Veteran's symptoms had been ongoing in a persistent pattern since then.

The evidence is not entirely persuasive in any direction as to a possible nexus to service.  The VHA expert indicates that it would take speculation to connect the Veteran's condition to service and service connection may not be granted based on speculation.  The March 2018 opinion is in favor of a nexus but is also couched with the phrase "possibility."  While the cause of the current condition may be unknown, the January 2018 VHA opinion notes that these disorders may develop at various points in life.  Additionally, diseases of allergic etiology may not be disposed of routinely as constitutional or developmental abnormalities.  See 38 C.F.R. § 3.380.  

Here, symptoms that appear consistent with the Veteran's current condition are in fact shown in the STRs.  Thus, the January 2018 VHA opinion is not altogether based on an accurate medical history.  It appears that the opinion would support a connection to service since the conditions or symptoms are documented in the STRs.  Moreover, there is no sufficient evidence showing a pre-service onset.  

Thus, the Board finds that the evidence is at least in equipoise as to the nexus element of the claim.  When resolving reasonable doubt in favor of the Veteran, the Board finds that his condition-best characterized as allergic rhinitis and sinusitis-is attributable to his active service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for allergic rhinitis and sinusitis is warranted.



ORDER

Service connection for allergic rhinitis and sinusitis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


